Title: From Thomas Jefferson to Mustafa Baba, Dey of Algiers, 9 June 1804
From: Jefferson, Thomas
To: Mustafa Baba, Dey of Algiers


          
            Great and Good Friend,
          
          I have received your letter of the 14th of October last and in it assurances of the continuance of your friendly dispositions towards the United States, and of your attachment to the Treaty which binds us together. These assurances are the more satisfactory as we also are disposed to a faithful observance of our Treaty; which, settling, as between friends, a fixed measure of what the one is bound to yield and the other has a right to receive, prevents requisitions out of the provisions of the Treaty, which sometimes it is inconvenient and sometimes impracticable to comply with. The materials from which the brass cannon you request are made are not among the productions of this Country: and when we have occasion of any thing of brass we seek it in the countries of your neighbourhood. Happening however at present to have on hand a quantity of this metal intended for our own use, such is the earnestness with which you make this request and so great is my desire to accommodate you, that I shall immediately order the cannon and necessary apparatus to be fabricated and sent to you on account of the annual supplies stipulated in our Treaty.
          I have just learned with great regret the loss of the ship Sally, off Cadiz, laden by us with naval stores for you. I regret it not so much for the value to us, as the delay, which our great distance from you will necessarily occasion in supplying the loss. Orders have however been given to forward others without loss of time.
          The Bashaw of Tripoly persevering in the unjust war which he commenced against us three years ago, and one of our ships having fallen into his hands (which however providence did not permit him to keep) to supply this loss we have ordered five more of our frigates, commanded by some of our best Captains, to join the other ships we have in the Mediterranean sea: and we firmly hope that when he is thus convinced of the strength of the nation he has rashly provoked, his heart may be recalled to justice and peace. We rely, that if any of the squadron should stand in need of the accommodations of your ports your frequent assurances of the friendship you bear us will be realized in performing towards them every act which may testify it in the most unequivocal manner. And I pray God, Great and Good friend to have you in his holy keeping.
          Done at the City of Washington the Ninth day of June in the year 1804.
          
            Th: Jefferson
          
        